Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-20 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/02/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed. The closes prior art found fails to teach singly or in combination the claimed invention. The Examiner was able to locate art which disclosed the concept of multi-tenancy support for remote direct memory access (RDMA) and the concept of using shadow memories. However, none of the found prior art adequately discloses the claimed subject matter. In order to meet the limitations of the independent claims a non-obvious combination of references would be needed. To put another way, the references found during updated search and upon review of the record would not have been obvious to combine to meet the claims.

The closest found prior art is listed below:
US 20160188527 A1, Paragraphs 0031-0032 and 0036 disclose RDMA data transfer is enabled over an overlay network by encapsulating an RDMA data transfer protocol (such as RoCE) packets with overlay network routing header, wherein RDMA NIC is programmed with the overlay network address mapping information that is specific to each RDMA connection in order to provide routability and multi-

US 20060101225 A1, Paragraph 0035 disclose a processor that can enable at least one RDMA connection between one of a plurality of local RDMA endpoints and at least one remote RDMA endpoint utilizing the one or more communication channels.

US 20130332767 A1, Paragraph 0018 disclose RDMA connection or RDMA link may allow application to write data directly to, and read data directly from, memory associated with applications running on host systems. The operating system can allocate a reliably connected queue pair (RC-QP) 219 and remote memory buffer (RMB) to each RDMA connection.

US 20150317280 A1, Paragraph 0051 disclose shadow QP resources are allocated and pre-registered with both SCIF and IB.

US 20180157224 A1, Paragraphs 0025-0026 disclose creating and initializing a primary shadow memory, each byte in the application memory being mapped to a corresponding byte in the primary shadow memory for each memory block in the application memory that the program allocates, encoding a corresponding primary shadow memory block, in the primary shadow memory. Paragraph 0080-0082, automatically allocated memory using concept of shadow memory to track metadata concerning application memory allocation in a program's stack.
 	US 10303644 B2, disclose a system architecture, a method, and a computer program product for attaching remote physical devices through an existing network fabric providing remote direct memory access (RDMA) services.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M PENA-SANTANA whose telephone number is (571)270-0627. The examiner can normally be reached Monday - Friday 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 5712723889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.P/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443